Dismissed and Memorandum Opinion filed March 15, 2007







Dismissed
and Memorandum Opinion filed March 15, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00006-CV
____________
 
MANUEL GERARDO SANCHEZ, Appellant
 
V.
 
LETICIA RODRIGUEZ SANCHEZ, Appellee
 

 
On Appeal from the 309th District Court
Harris County, Texas
Trial Court Cause No. 2003-30620
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 15, 2006.  On February 28, 2007, 
appellant filed a motion
to dismiss the appeal because the case has been settled. See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
Judgment rendered and Memorandum Opinion filed March
15, 2007.
Panel consists of Justices Frost, Seymore, and Guzman.